Title: To James Madison from Albert Gallatin, 28 October 1806
From: Gallatin, Albert
To: Madison, James



Sir
Treasury Department 28th: October 1806.

I have the honor to return Mr. Merrys letter of the 20 ulto., and having received no information from Michillimackinac of the steps taken in relation to the seizures made in June of last year cannot answer his remarks with precision.  I will only observe that the Collector when instructed by this Comptroller to return the goods to the North West company upon their giving bond for the payment of the amount of the forfeiture in case of condemnation, received also the general usual instructions in such cases to secure the duties, meaning such duties as might be legally demanded.  In this instance, the boats having once come to Michillimackinac, it appears to me, that the Owners exclusively of the bond above mentioned, must necessarily have either secured the duties, or given bond that the goods should not be relanded within the United States.  Not being acquainted with the circumstances of the case, I cannot say which course ought to have been pursued, and you will perceive by reference to my letter to you of the 25th: January last, that the proper & regular mode of obtaining redress vizt; by application to the territorial Court, was pointed out to the parties.  The directions transmitted to the Collector to restore the goods on bond being given as above mentioned were only an accommodation granted because the Conduct of the former Collector in delaying so long to libel the goods, was considered as reprehensible.  That those directions should have failed in releiving the parties is regretted, but I do not perceive that they have any reason to complain since they have not made the regular application for remission in the manner pointed out by law: a course which is open to all Individuals, whether British Subjects or American Citizens, and on the lakes, as well as in the Atlantic Ports.
A Copy of the Comptroller’s letter is enclosed.  I have the honor to be very respectfully Sir your obt Servt.

Albert Gallatin

